PER CURIAM.
The attorney appellee, Glassford, who had been retained under a contingency fee contract, effected a $50,000 settlement of his clients’ personal injury action only after he had been discharged and replaced by another lawyer. The trial judge was therefore in error in awarding him a $10,000 fee based upon the occurrence of the contingency.1 Instead, pursuant to Rosenberg v. Levin, 409 So.2d 1016 (Fla.1982), Glassford was entitled only to a quantum meruit recovery for the services he rendered prior to discharge. The undisputed evidence below was that that fee amounted to $1,150. Upon remand the fee shall be reduced to that amount.
Reversed and remanded with directions.

. In effect, the $20,000 fee, which was 40% of the recovery, was split between Glassford and his successor.